Name: Commission Regulation (EEC) No 3858/87 of 22 December 1987 amending Regulation (EEC) No 1351/72 on the recognition of producer groups for hops
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  farming systems
 Date Published: nan

 Avis juridique important|31987R3858Commission Regulation (EEC) No 3858/87 of 22 December 1987 amending Regulation (EEC) No 1351/72 on the recognition of producer groups for hops Official Journal L 363 , 23/12/1987 P. 0027 - 0027 Finnish special edition: Chapter 3 Volume 25 P. 0010 Swedish special edition: Chapter 3 Volume 25 P. 0010 *****COMMISSION REGULATION (EEC) No 3858/87 of 22 December 1987 amending Regulation (EEC) No 1351/72 on the recognition of producer groups for hops THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops (1), as last amended by Regulation (EEC) No 3800/85 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 1351/72 (3), as last amended by Regulation (EEC) No 1323/86 (4), lays down the conditions for the recognition of hops producer groups and associations thereof; whereas Article 5 of that Regulation states that an association of producer groups may apply for recognition if, amongst other things, the areas recorded as cultivated by its members are not less than 500 hectares; whereas that limit appears to be too high where, in a given Member State, the overall area under hops is less than 1 000 hectares; whereas that provision should be adapted accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION: Article 1 The following subparagraph is hereby added to Article 5 (1) of Regulation (EEC) No 1351/72: 'However, where, in a Member State, the overall area under hops is less than 1 000 hectares, the minimum area required shall be equal to 250 hectares.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 175, 4. 8. 1971, p. 1. (2) OJ No L 367, 31. 12. 1985, p. 32. (3) OJ No L 148, 30. 6. 1972, p. 13. (4) OJ No L 117, 6. 5. 1986, p. 12.